Roe, C. J. The Court had heretofore considered the application for benefits filed by Frank Score, brother of Harr W. Scornavache, and ordered the claim re-opened for further consideration, based upon the following facts. Frank Score filed his application on April 19, 1978, as a result of the death of his brother, Harry W. Scornavache, a police officer of the City of Chicago, who died from a heart attack on March 15, 1978. The investigation of the Attorney General and the statement of the decedent’s supervising officer show that decedent was on duty March 15, 1978. At 6:10 p.m. on that date, he and other officers were assigned to duty at the Chicago Stadium, to which place he had driven in his own car. Officers Rolston and Piekentowski found decedent sitting in his car at 1720 West Madison Street. He did not respond to their inquiries, and they called an ambulance. Decedent was taken to Cook County Hospital where he died at 10:30 p.m. on March 15,1978. The death certificate shows that the cause of death was a myocardial infarct, and that decedent had suffered from chronic heart disease for two years. The heart condition had been caused by hypertension for a period of four years. Another significant physical condition was obesity. The investigation shows that death was not the result of willful misconduct or intoxication. There is nothing in the facts to show that decedent’s heart problem was caused by any activity other than the stress of performance of his assigned duties. He had been a police officer for 23 years. It is the opinion of this Court that Officer Scornavache was killed in the line of duty and that the facts contained in the report support the claim, and that the claim is compensable. It is hereby ordered that the sum of $20,000.00 be and is hereby awarded to Frank Score, the brother and sole beneficiary of decedent.